Citation Nr: 0918728	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  03-28 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs benefit programs.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to 
December 1976.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO), which continued a finding of 
incompetency.  


FINDING OF FACT

The Veteran lacks the mental capacity to manage his own 
affairs.


CONCLUSION OF LAW

The Veteran is incompetent for VA benefit purposes.  38 
U.S.C.A. § 501(a) (West 2002); 38 C.F.R. § 3.353 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

However, in Sims v. Nicholson, 19 Vet. App. 453, 456 (2006), 
the United States Court of Appeals for Veterans Claims 
(Court) explicitly held that the notice and assistance 
provisions do not apply to competency determinations.  
Consequently, the Board is not required to address the RO's 
efforts to comply with those provisions with respect to the 
issue currently on appeal.

VA regulations provide that a mentally incompetent person is 
one who because of injury or disease lacks the mental 
capacity to contract or to manage his or her own affairs, 
including disbursement of funds without limitation.  38 
C.F.R. § 3.353(a) (2008).

Unless the medical evidence is clear, convincing and leaves 
no doubt as to the person's incompetence, the rating agency 
will make no determination of incompetence without a definite 
expression regarding the question by the responsible medical 
authorities.  Determinations relative to incompetence should 
be based upon all evidence of record and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization, and the 
holding of incompetence.  38 C.F.R. § 3.353(c) (2008).

Where reasonable doubt arises regarding a beneficiary's 
mental capacity to contract or to manage his or her own 
affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R. §§ 3.102, 3.353(d) (2008).

In this case, the Veteran contends that he is capable of 
handling his financial affairs without assistance and 
requests that a finding of competency be restored.  He 
relates that with his therapy, he is now and will continue to 
be competent to handle all of his issues, money and concerns.  
He notes that after his mother died, he was on Supervised 
[Direct Payment] and did very well.  

A review of the record reflects that the Veteran is service-
connected for schizophrenia, chronic undifferentiated type 
with anxiety, depression.  The evaluation is 100 percent, 
effective July 1997.  He has been determined incompetent 
since June 1992.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence demonstrates that the 
Veteran is not competent for VA benefit purposes.  In so 
finding, the Board acknowledges that a February 2003 VA 
examination report supports a finding of competency.  The 
remainder of the medical opinions provide that the Veteran is 
not competent or requires continued supervision of his 
payments.  

The report of a February 2003 VA examination relates that the 
Veteran's claims file was reviewed.  The examiner noted that 
the Veteran had been considered incompetent for VA purposes 
since 1992.  On examination, the Veteran was alert, oriented, 
relevant and coherent.  There were no evident signs of 
psychosis.  The Veteran knew the date and his address, and 
the amounts of his VA Social Security benefits.  He had 
reasonable and plausible estimates of expenses for rent, 
utilities, and food.  He had a reasonable idea of current 
events.  His memory, comprehension for simple materials and 
ADL's was satisfactory.  He appeared to be able to make 
decisions in accord with his own values and interest.  The 
examiner expressed the opinion that the Veteran was competent 
for VA purposes.  He did not have viable employability.  The 
estimated GAF for the past year was 45 to 50.  

The report of a November 2002 VA field examination provides 
that the interviewer met with the Veteran and two of his 
sisters at his sister's house.  The interviewer and the 
Veteran discussed the Veteran's income and expenses.  The 
Veteran's brother in law and two other sisters supervised his 
spending.  He was aware of his income and outgo.  He was 
capable of handing his own funds.  He had the supervisions of 
his brother and sisters.  The interviewer concluded that the 
Veteran should be paid under Supervised Direct Payment.  A 
one-year diary should be established due to the fact that the 
Veteran was under Supervised Direct Payment.  

The report of a November 2004 VA field examination notes that 
the examination took place at Central State Hospital.  The 
report notes that the Veteran was acting in a prudent manner 
in receiving his own money.  It appeared that he could handle 
his own funds under Supervised Direct Payment.  The 
interviewer concluded that the Veteran should be paid under 
Supervised Direct Payment.  A one-year diary should be 
established due to the fact that the Veteran was under 
Supervised Direct Payment.

The report of a March 2005 VA examination provides that an 
abbreviated claims file was available for review.  Treatment 
records from the Augusta VA Medical Center were reviewed and 
a staff member from the Veteran's group home joined the 
Veteran briefly.  All other information received from the 
Veteran was not verified for accuracy.  The Veteran was a 
very poor historian and difficult to follow due to his 
tangential thinking.

The report reviews the Veteran's medical, legal and social 
history, and sets forth the results of mental examination.  
The Axis I diagnosis was paranoid schizophrenia, chronic 
polysubstance abuse/in remission since incarcerated.  The 
Axis V GAF score was 50.

The examiner expressed the opinion that the Veteran was not 
competent to handle his finances.  The Veteran remained 
mentally ill, expressing feelings of paranoia and persons 
wanting to harm him when he does well.  He experienced visual 
and auditory hallucinations.  He had experienced a head 
injury and was in the hospital for a period of time (he was 
unsure of the duration).  His long-term use of cocaine and 
alcohol painted a poor picture for competence.  He was not 
able to handle his medications and could not provide a date 
when he would have his next Risperdal injection.  

The report of a May 2005 VA psychiatric evaluation provides 
that the examiner reviewed the Veteran's claims file, and 
sets forth the relevant medical, occupational and social 
history.  The Veteran had been living in a group home since 
December 2004.  Prior to that, he had been using crack 
cocaine for about 6 years.   His brother in law took care of 
his checks.  The Veteran wanted to control his own money now, 
and felt he could since he was no longer using drugs.  

The report sets forth the results of examination.  The 
examiner stated that based on the information obtained and 
behavioral observations, it appeared that the Veteran would 
have great difficulty with basic activities of living if not 
in a structured, supervised setting.  The Axis I diagnosis 
was schizophrenia, and the current Axis V GAF score was 40.  

The examiner stated that, based on the information available 
(including reports of previous VA Compensation and Pension 
examinations done to determine the Veteran's competency), the 
Veteran was not competent for VA purposes.  He had a history 
of substance abuse, and a history of very poor judgment, poor 
impulse control, poor memory and poor concentration.  He 
continued to experience significant delusions and paranoia 
despite treatment with medications.  Given these facts, the 
examiner did not believe the Veteran could manage his 
benefits in his own best interests.  

Overall, the Board finds that the medical opinions against a 
finding of competency outweigh the February 2003 opinion.  
Together, these medical opinions take into account input from 
people other than the Veteran.  They consider more details 
regarding the Veteran's mental and social functioning than 
the February 2003 opinion.  They refer to more findings in 
the Veteran's medical and psychiatric records, and explain 
how such findings result in a lack of competency.  This fact 
is particularly important, in the Board's judgment, as the 
references makes these opinions more convincing.

The Board also finds that a private discharge summary dated 
in August 2006 (subsequent to the medical opinions discussed 
above) supports the finding that the Veteran lacks 
competency.  The report does not address how long the Veteran 
was a patient but does reflect that he received residential 
treatment services and treatment.  The report relates that he 
was admitted for severe decompensation, legal troubles, 
substance abuse and poor independent living skills.  He was 
referred by his parole officer and "AMH", apparently a 
hospital.  

The Board has considered the written contentions of the 
Veteran and his representative with regard to restoration of 
a determination of competency.  However, the Veteran's own 
assertions regarding his competency do not constitute 
competent medical evidence.  38 C.F.R. § 3.353(c); Sanders v. 
Brown, 9 Vet. App. 525 (1996).

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the claim for a 
finding of competency, and the claim must be denied.  38 
U.S.C.A § 5107(b) (West 2002); 38 C.F.R. § 3.102, 3.353(d) 
(2007); Sanders, supra; Sims, supra.

ORDER

The Veteran is incompetent for VA purposes; the appeal is 
denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


